Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

This action is in response to the preliminary amendment filed on 09/03/2020. Claims 1-11 are pending. Claims 2-11 are newly presented. 
 
Information Disclosure Statement

The information disclosure statements (IDS) submitted on 07/17/2020 and 08/16/2021 has been considered. 

Double Patenting

Terminal Disclaimer with respect to USPN 10,750,243, submitted and approved on 09/27/2021, obviates any double patenting issues.


Allowable Subject Matter

Claims 1-11 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1, 10, and 11 (and their respective dependent claims) are allowed.

As to closest prior art of record:

Denoual et al., USPGPUB 2015/0237166 (hereinafter “Denoual”), discloses a method and system for transmission of video data using manifest files or description files (MPD) in an XML format (¶¶ [158], [163]). Denoual discloses that several " adaptation set" elements are incorporated: one for video description and one for audio description. Each adaptation set is associated to a given track, wherein the first group adaptation set is associated to the video track, and the second adaptation set is associated to the audio track corresponding to said video track for the considered time period (¶¶ [183]-[184]).

Denoual neither teaches nor suggests the unique combination of elements in claims 1, 10, and 11. Therefore, claims 1, 10, and 11 comprise a unique combination of elements that are not taught or suggested by the art of record, available to the Examiner at this time, when considering the claims as a whole.



Contacts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Marandi whose telephone number is (571)270-1843.  The examiner can normally be reached on 8:00 AM- 5:00 PM M-F, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Primary Examiner, Art Unit 2421